                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE



UNITED STATES OF AMERICA,                      *
                                               *
                Plaintiff,                     *
v.                                             *
                                               *                CR. NO. 17-10110-STA
JOSHUA ARNESS WHITE                            *
                                               *
                Defendant.                     *


                             ORDER AND NOTICE OF RESETTING


       Upon Motion of the Defendant herein and for good cause shown, the sentencing is

hereby re-set until the 25th day of June, 2019 at 1:30pm.

       IT IS SO ORDERED.

       DATE: April 12, 2019.


                                            s/S. Thomas Anderson
                                            HONORABLE S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

 
